Per Curiam:
In our opinion the order should be modified, without costs to either party, that the status quo may be preserved pendente lite, by the insertion of the following: And it is further ordered, that the defendant corporations, the Distilling Company of America and the United States Industrial Alcohol Company, be and hereby are enjoined and restrained from interfering with the business of the plaintiff corporation in any manner whatever and from appropriating or diverting any of its assets, and from taking or claiming any part of said assets or of the surplus of the plaintiff corporation; but nothing herein contained shall prevent the usual and customary dealings between the plaintiff and the defendant United States Industrial A leohol Company or the Distilling Company of America in the ordinary and usual course of business. And it is further ordered, that the plaintiff corporation be and hereby is enjoined and restrained from selling, transferring or in any manner disposing of any part of its property, assets or surplus to the defendant the Distilling Company of America or to the defendant United States Industrial Alcohol Company, or to any other person or corporation except for full consideration, and in the usual and ordinary course of business. The order as so modified is affirmed, without costs. Present—Clarke, P. J., *919Laughlin, Scott, Dowling and Page, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.